Exhibit 99.2 AMENDED CONSOLIDATED FINANCIAL STATEMENTS AND NOTES FOR THE YEAR ENDED DECEMBER 31, 2013 SILVERCREST MINES INC. Table of Contents Page Independent Auditors’ Report 2 Amended Consolidated Statements of Financial Position 3 Amended Consolidated Statements of Operations and Comprehensive Earnings 4 Amended Consolidated Statements of Cash Flows 5 Amended Consolidated Statements of Changes in Shareholders’ Equity 6 Notes to the Amended Consolidated Financial Statements 7-30 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of SilverCrest Mines Inc. We have audited the accompanying consolidated financial statements of SilverCrest Mines Inc., which comprise the consolidated statements of financial position as of December 31, 2013 and 2012, and the consolidated statements of operations and comprehensive earnings, cash flows and changes in shareholders’ equity for the years then ended, and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of SilverCrest Mines Inc. as at December 31, 2013 and 2012 and its financial performance and its cash flows for the years then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. “DAVIDSON & COMPANY LLP” Vancouver, Canada Chartered Accountants March 21, 2014 2 SILVERCREST MINES INC. AMENDED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Expressed in United States Dollars) AS AT December 31, 2013 December 31, 2012 ASSETS Current Assets Cash and cash equivalents $ $ Short term investments - Amounts receivable Prepaid expenses Deferred finance costs (note 10) - Taxes receivable - Inventory (note 6) Total Current Assets Non-Current Assets Deferred finance costs (note 10) - Taxes receivable - Property, plant and equipment (note 7) Exploration and evaluation assets (note 8) Total Non-Current Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Taxes payable - Deferred revenue (note 9) Total Current Liabilities Non-Current Liabilities Asset retirement obligations (note 11) Deferred revenue (note 9) Deferred tax liability (note 20) Total Non-Current Liabilities Total Liabilities Shareholders’ Equity Capital stock (note 12) Reserves (note 12) Accumulated other comprehensive loss ) ) Retained earnings (deficit) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ Nature of operations (note 1) Commitments (note 7) Contingencies (note 22) Subsequent events (note 23) Approved by the Board and authorized for issue on March 21, 2014. “J. Scott Drever” Director “Barney Magnusson” Director The accompanying notes are an integral part of these consolidated financial statements. 3 SILVERCREST MINES INC. AMENDED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE EARNINGS (Expressed in United States Dollars) Years Ended December 31, Revenues (note 13) $ $ Cost of sales (note 14) ) ) Depletion, depreciation and amortization ) ) Mine operating earnings General and administrative expenses (note 15, 17) ) ) Share-based compensation (note 12) ) ) Foreign exchange gain Accretion expense (note 11) ) - Loss on derivative instruments (note 13) - ) ) ) Operating earnings Interest income Finance costs (note 10) ) - Earnings before taxes Taxes Current income tax expense (note 20) ) ) Deferred tax - Mexican mining royalty (note 20) ) - Deferred tax expense (note 20) ) ) Net earnings Other comprehensive (loss) earnings Exchange (loss) gain in translation to US Dollars ) Comprehensive earnings for the year $ $ Earnings per common share (note 16) Basic $ $ Diluted $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 SILVERCREST MINES INC. AMENDED CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in United States Dollars) Years Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net earnings for the year $ $ Items not affecting cash: Depletion, depreciation and amortization Share-based compensation Accretion expense (note 11) - Unrealized foreign exchange (gain) loss ) Loss on derivatives - Derivative revenue recorded (note 13) - ) Deferred revenue (note 9) ) ) Interest income ) ) Finance costs(note 10) - Current income tax expense Deferred tax expense Cash flows before changes in working capital items Amounts receivable ) Taxes receivable ) ) Prepaid expenses ) ) Inventory ) ) Taxes payable ) ) Accounts payable and accrued liabilities ) Cash flows before income taxes Income taxes paid ) ) Net cash provided by operating activities CASH FLOWS FROM FINANCING ACTIVITIES Capital stock issued - Capital stock issuance costs ) ) Hedge facility settlement - ) Warrants exercised Stock options exercised Finance costs ) - Net cash provided by financing activities CASH FLOWS FROM INVESTING ACTIVITIES Property, plant and equipment ) ) Sales of silver and gold capitalized (note 7) - Short term investments redemption Short term investments purchased - ) Exploration and evaluation ) ) Interest received Net cash used in investing activities ) ) Impact of exchange rate changes on cash and cash equivalents ) Change in cash and cash equivalents, during the year ) CASH AND CASH EQUIVALENTS, beginning of the year CASH AND CASH EQUIVALENTS, end of the year $ $ Cash and cash equivalents is represented by: Cash $ $ Cash equivalents - $ $ Supplemental disclosure with respect to cash flows (note 18) The accompanying notes are an integral part of these consolidated financial statements. 5 SILVERCREST MINES INC. AMENDED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Expressed in United States Dollars) Capital Stock Reserves Accumulated Retained Earnings/ Total Number Amount Share-Based Other Comprehensive (Deficit) Payments Loss Balance at December 31, 2011 $ $ $ ) $ ) $ Warrants exercised ) - - Stock options exercised ) - - Issuance of capital stock - - - Share issuance costs - ) - - - ) Share-based compensation - Net earnings for the year - Currency translation adjustment - Balance at December 31, 2012 ) ) Warrants exercised ) - - Stock options exercised ) - - Issuance of capital stock (note 8) - - - Share issuance costs - ) - - - ) Share-based compensation - Net earnings for the year - Currency translation adjustment - - - ) - ) Balance at December 31, 2013 $ $ $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 SILVERCREST MINES INC. NOTES TO THE AMENDED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2013 and 2012 NYSE MKT: SVLC TSX: SVL FSE: CW5 1.NATURE OF OPERATIONS SilverCrest Mines Inc. (“SilverCrest” or the “Company”) is incorporated under the jurisdiction of the Province of British Columbia, Canada pursuant to the British Columbia Business Corporations Act.SilverCrest is a public company whose shares trade on the New York Stock Exchange (“NYSE”) (under the symbol SVLC), on the Toronto Stock Exchange (“TSX”) (under the symbol SVL) and the Frankfurt Stock Exchange (“FSE”) (under the symbol CW5). The head office and principal address of the Company is 570 Granville Street, Suite 501, Vancouver, BC, Canada, V6C 3P1. The address of the Company’s registered and records office is 19th Floor, 885 West Georgia Street, Vancouver, BC, Canada, V6C 3E8. The Company is engaged in mining operations at the Santa Elena Mine in Mexico and is involved in related activities including acquisition, exploration, and development of mineral properties, the extraction and processing of economic minerals, and reclamation of impacted lands. The recoverability of the amounts shown for mineral properties and related deferred exploration costs are dependent upon the existence of economically recoverable reserves, successful permitting, the ability of the Company to obtain necessary financing to complete exploration and development of those resources and upon future profitable production. Furthermore, the acquisition of title to mineral properties is a complicated and uncertain process in some jurisdictions, and while the Company has taken steps in accordance with normal industry standards to verify its title to the mineral properties in which it has an interest, there can be no assurance that such title will ultimately be secured. The carrying amounts of mineral properties are based on costs incurred to date, and do not necessarily represent present or future values. 2.SIGNIFICANT ACCOUNTING POLICIES Statement of Compliance These consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) on a historical cost basis, except for certain financial instruments which are measured at fair value. The policies applied in these consolidated financial statements are based on IFRSs in effect as at December 31, 2013. These consolidated financial statements were approved for issuance by the Board of Directors on March 21, 2014. Basis of Preparation These consolidated financial statements include the accounts of SilverCrest and its wholly-owned subsidiaries NorCrest Silver Inc., and SVL Minerals Ltd. (both incorporated under the laws of Canada), and Nusantara de Mexico S.A. de C.V., Santa Elena Oro y Plata S.A. de C.V., Minera de Cerro Santo S.A. de C.V., Magellan Exploracion S.A. de C.V., Minera Metro S.A. de C.V., and SilverCrest de Mexico S.A. de C.V. (all incorporated under the laws of Mexico). All intercompany balances, transactions, income and expenses, and profits or losses have been eliminated on consolidation. SilverCrest consolidates subsidiaries where the Company has the ability to exercise control. Control is achieved when the Company has the power to govern the financial and operating policies of the entity. Control is normally achieved through ownership, directly or indirectly, of more than 50 percent of the voting power. Control can also be achieved through power over more than half of the voting rights by virtue of an agreement with other investors or through the exercise of de facto control. Company Ownership% Place of Incorporation Principal Activity NorCrest Silver Inc. 100% Canada Holding Company SVL Minerals Ltd. 100% Canada Holding Company Nusantara de MexicoS.A. de C.V. 100% Mexico Santa Elena Mine and Mineral Development Santa Elena Oro y Plata S.A. de C.V. 100% Mexico Service Company Minera de Cerro Santo S.A. de C.V. 100% Mexico Service Company Magellan Exploracion S.A. de C.V. 100% Mexico Service Company Minera Metro S.A. de C.V. 100% Mexico Service Company SilverCrest de Mexico S.A. de C.V. 100% Mexico Exploration and Evaluation 7 SILVERCREST MINES INC. NOTES TO THE AMENDED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2013 and 2012 NYSE MKT: SVLC TSX: SVL FSE: CW5 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Cash, cash equivalents and short term investments Cash and cash equivalents consist of cash on hand and highly liquid investments with maturities of three months or less that are readily convertible to known amounts of cash and which are subject to an insignificant risk of change in value. Short term investments comprise highly liquid United States dollar denominated term deposits or Canadian dollar denominated guaranteed investment certificates with terms to maturity of greater than ninety days but no more than one year.Short term investments are carried at the lower of cost or recoverable amount. Amounts receivable Amounts receivable are recorded at face value less any provisions for uncollectable amounts considered necessary. Taxes receivable Taxes receivable are comprised of taxes in Mexico that the Company has paid and due to be refunded or deducted from income taxes payable (note 20). The Company believes the balance is fully recoverable and has not provided an allowance. Inventories The Company produces two minerals, silver and gold. Inventories consist of silver and gold in process, finished goods and supplies. These inventories are valued at the lower of cost and net realizable value after consideration of additional processing, refining and transportation costs. For all silver and gold inventories, net realizable value is calculated as with reference to relevant metal prices and estimated costs to complete production into a saleable form. (i) Silver and gold in process inventory The recovery of silver and gold is achieved through a heap leaching process. Costs are added to ore on leach pads based on current mining and processing costs, including applicable overhead, and depreciation relating to mining operations. Costs are removed from ore on leach pads as ounces are recovered, based on the lower of cost per ounce of silver and gold and net realizable value. (ii) Finished goods inventory Finished goods inventory consists of silver and gold dore bars, and is valued at the lower of cost and net realizable value. (iii) Supplies inventory Supplies inventory consists of materials and supplies used in operations such as fuel, explosives, reagents and spare parts. These are valued at the lower of weighted average cost and net realizable value. The Company records provisions to reduce inventory to net realizable value to reflect changes in economic factors that impact inventory value and to reflect present intentions for the use of slow moving and obsolete supplies inventory. Provisions are reversed to reflect subsequent recoveries in net realizable value where the inventory is still on hand. Property, plant and equipment Property, plant and equipment (“PPE”) is stated at cost less accumulated depreciation, depletion and accumulated impairment losses. The cost of an item of PPE consists of the purchase price, any costs directly attributable to bringing the asset to the location and condition necessary for its intended use and an initial estimate of the costs of dismantling and removing the item and restoring the site on which it is located. Carrying amounts of PPE are depreciated to their estimated residual value over the estimated useful lives of the assets or the estimated life of the related mine or plant, if shorter.Where components of an asset have different useful lives, depreciation is calculated on each separate component. Certain items of PPE are depreciated on a unit-of-production (“UOP”) basis. The UOP method is based on ounces of probable ore reserves. There are numerous uncertainties inherent in estimating ore reserves, and assumptions that were valid at the reporting date and may change when new information becomes available. The actual volume of ore extracted and any changes in these assumptions could affect prospective depreciation rates and carrying values. 8 SILVERCREST MINES INC. NOTES TO THE AMENDED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2013 and 2012 NYSE MKT: SVLC TSX: SVL FSE: CW5 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Depreciation and depletion is provided using the straight line method or UOP over the following terms: Property, plant and equipment (1) 10 years Vehicles 4 years Computer equipment and furniture 3-5 years Computer software 1 year Mining assets Unit of production (1) In fiscal 2013, the Company updated the estimated useful life of PPE from 8 years to 10 years to reflect the updated mine life as per the NI 43-101 Technical Report titled “Santa Elena Expansion Pre-Feasibility Study and Open Pit Reserve Update” (‘Technical Report”) filed July 25, 2013, on SEDAR at www.sedar.com. An item of PPE is derecognized upon disposal, when held for sale, or when no future economic benefits are expected to arise from the continued use of the asset. Any gain or loss arising on disposal of the asset, determined as the difference between the net disposal proceeds and the carrying amount of the asset, is recognized in profit or loss. Impairment The Company conducts an annual assessment of the residual balances, useful lives and depreciation and depletion methods being used for PPE and any impairment arising from the assessment is recognized in profit or loss. An impairment loss is reversed if there is an indication that there has been a change in the estimates used to determine the recoverable amount. An impairment loss is reversed only to the extent that the asset’s carrying amount does not exceed the carrying amount that would have been determined, net of depreciation, if no impairment loss had been recognized. Commercial and pre-commercial production Commercial production is deemed to have commenced when management determines that the operational commissioning of major mine and plant components is complete, operating results are being achieved consistently for a period of time, and that there are indicators that these operating results will continue. The following factors may indicate that commercial production has commenced: ● substantially all major capital expenditures have been completed to bring the mine or mill to the condition necessary for it to be capable of operating in the manner intended by management; ● the mine or mill has been transferred to operating personnel from internal development groups or external contractors; ● a significant portion of plant/mill capacity is achieved; ● all facilities are operating at a steady state of production; ● mineral recoveries are at or near the expected production levels; and ● a pre-determined, reasonable period of time has passed. Prior to achieving commercial production, revenues and related expenses are recognized as reductions and increases, respectively, to mining asset carrying values included in PPE. Expansion in Progress Assets under construction at Santa Elena are capitalized as Expansion in Progress (“EIP”) (note 7) and are presented as a separate asset within PPE. EIP includes deposits on long lead time items, any costs directly attributable to bringing assets under construction into working condition for its intended use, such as development costs to build new shafts, drifts and ramps that will enable the Company to physically access ore underground, exploration drilling, evaluation studies and other related development costs. EIP is currently not depreciated. Depreciation commences once the asset is complete and available for use. Underground Mine Development Costs At Santa Elena’s underground mine, development costs are incurred to build new shafts, drifts and ramps that will enable SilverCrest to physically access ore underground. The time over which SilverCrest will continue to incur these costs depends on the mine life. These underground development costs are capitalized as incurred. Capitalized underground development costs incurred to enable access to specific ore blocks or areas of the underground mine, and which only provide an economic benefit over the period of mining that ore block or area, are depreciated on a UOP basis, whereby the denominator is probable reserves within that ore block or area. 9 SILVERCREST MINES INC. NOTES TO THE AMENDED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2013 and 2012 NYSE MKT: SVLC TSX: SVL FSE: CW5 2.SIGNIFICANT ACCOUNTING POLICIES (continued) If capitalized underground development costs provide an economic benefit over the entire mine life, the costs are depreciated on a UOP basis, whereby the denominator is the estimated ounces of silver/gold in total accessible probable reserves that is considered probable of economic extraction. Mine Development Stripping Costs Stripping costs incurred during the development of a mine are capitalized into PPE. Stripping costs incurred during the commercial production phase are variable production costs that are included in the costs of inventory produced during the period that the stripping costs are incurred, unless the stripping activity can be shown to give rise to future benefits from the mineral property, in which case the stripping costs would be capitalized into PPE. Future benefits arise when stripping activity increases the future output of the mine by providing access to new ore to which the previously deferred stripping costs in an area did not give access to. When stripping activities give rise to a future economic benefit, the costs associated with these activities are capitalized into PPE. Capitalized stripping costs are depleted on a UOP basis, using estimated reserves as the depletion base. Borrowing costs Interest and other financing costs relating to the acquisition, development and construction, and production of qualifying assets are capitalized as construction in progress or in mineral properties until they are complete and available for use, at which time they are transferred to the appropriate category within property, plant and equipment. Borrowing costs incurred after the asset has been placed into service as well as all other borrowing costs are charged to the statement of operations and comprehensive earnings. Mineral properties and exploration and evaluation assets Pre-exploration costs are expensed in the period in which they are incurred. Once the legal right to explore a mineral property has been acquired, all costs related to the acquisition, exploration and evaluation of mineral properties are capitalized by property.These direct expenditures include such costs as materials used, surveying costs, geological studies, drilling costs, payments made to contractors and depreciation of plant and equipment during the exploration phase.Costs not directly attributable to exploration and evaluation activities, including general administrative overhead costs, are expensed in the period in which they occur. Exploration and evaluation expenditures for each mineral property are carried forward as an asset provided that one of the following conditions is met: Such costs are expected to be recouped in full through successful development and exploration of the mineral property or alternatively, by sale; or Exploration and evaluation activities in the mineral property have not reached a stage which permits a reasonable assessment of the existence of economically recoverable reserves; however, active and significant operations in relation to the mineral property are continuing, or planned for the future. The carrying values of capitalized amounts are reviewed annually, or when indicators of impairment are present. In the case of undeveloped properties, there may be only inferred resources to allow management to form a basis for the impairment review. The review is based on the Company’s intentions for the development of such a property. If a mineral property does not prove viable, all unrecoverable costs associated with the property are charged to profit or loss at the time the determination is made. Once the technical feasibility and commercial viability of extracting the mineral resource has been determined, the property is considered to be a mine under development and is classified as “mining assets”.Exploration and evaluation expenditures accumulated are also tested for impairment before the mineral property costs are transferred to development properties. Impairment of tangible and intangible assets At each financial position reporting date the carrying amounts of the Company’s assets are reviewed to determine whether there is any indication that those assets are impaired. If any such indication exists, the recoverable amount of the asset is estimated in order to determine the extent of the impairment, if any. The recoverable amount is the higher of fair value less costs to sell and value in use, which is the present value of future cash flows expected to be derived from the asset. If the recoverable amount of an asset is estimated to be less than its carrying amount, the carrying amount of the asset is reduced to its recoverable amount and the impairment loss is recognized in the statement of operations and comprehensive earnings. 10 SILVERCREST MINES INC. NOTES TO THE AMENDED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2013 and 2012 NYSE MKT: SVLC TSX: SVL FSE: CW5 2.SIGNIFICANT ACCOUNTING POLICIES (continued) For the purposes of impairment testing, exploration and evaluation assets are allocated to cash-generating units to which the exploration activity relates. For an asset that does not generate largely independent cash inflows, the recoverable amount is determined for the cash generating unit to which the asset belongs. Where an impairment loss subsequently reverses, the carrying amount of the asset (or cash-generating unit) is increased to the revised estimate of its recoverable amount, but so that the increased carrying amount does not exceed the carrying amount that would have been determined had no impairment loss been recognized for the asset (or cash-generating unit) in prior years. A reversal of an impairment loss is recognized immediately in the statement of operations and comprehensive earnings. Revenue recognition Revenue is earned from the sale of refined silver and gold metal, and is recognized when the refiner credits the Company’s accounts, instructions are provided for sale, and the following specific conditions have been met: ● the significant risks and rewards of ownership of the metal have been transferred to the purchaser; ● the Company does not retain continuing managerial involvement to the degree usually associated with ownership or effective control over the metal sold; ● the amount of revenue can be reliably measured; ● it is probable that the economic benefits associated with the sale will flow to the Company; and ● the costs incurred or to be incurred in respect of the sale can be reliably measured. During the commissioning stage of the Santa Elena underground mine, proceeds from the sale of silver and gold are applied as a reduction to the EIP construction and commissioning costs included in PPE. Deferred revenue Deferred revenue relates to the Upfront Deposit received from Sandstorm Gold Ltd. (“Sandstorm”) in exchange for the future delivery of gold ounces at a specified contract price and to the value of Sandstorm Shares received for the guarantee of obligations under the Purchase Agreement (note 9). As deliveries of gold are made to Sandstorm, the Company recognizes a portion of the deferred revenue as operating revenue. The amount recognized is based on the proportion of gold ounces sold to Sandstorm in the period, to the projected Santa Elena Project gold ounces attributable to Sandstorm. Asset retirement obligations The Company recognizes a legal liability for obligations relating to the reclamation of mineral interests (exploration and evaluation assets) and property, plant, and equipment when those obligations arise from the acquisition, construction, development, or normal operation of those assets. Such asset retirement costs must be recognized at fair value, when a reliable estimate of fair value can be made, in the period in which it is incurred, added to the carrying value of the asset, and amortized into income on a systematic basis over its useful life. When the extent of disturbance increases over the life of an operation, the provision is increased accordingly. Provisions are measured at the present value of the expected future expenditures required to settle the obligation, using a risk-free pre-tax discount rate reflecting the time value of money and risks specific to the liability. The liability is increased for the passage of time, and adjusted for changes to the current market-based risk-free discount rate as well as changes in the estimated amount or timing of the expected future expenditures. Foreign currency translation The presentation currency of the Company is the United States dollar. For fiscal 2013, the Company considered the functional currency of its Canadian operations to be the Canadian dollar and the functional currency of its Mexican mining operations to be the United States dollar. The functional currency of each entity is determined after consideration of the primary economic environment of the entity. Effective January 1, 2014, the functional currency of the Company’s Canadian operations changed on a prospective basis from the Canadian dollar to the United States dollar as management determined that the currency of the primary economic environment in which the entity operates changed after SilverCrest drew down United States dollar funds from the Credit Facility (note 23). Transactions denominated in foreign currencies (currencies other than the functional currency of an operation) are translated at the exchange rates on the date of the transaction. Monetary assets and liabilities denominated in foreign currencies are translated at the reporting date exchange rates. On translation of entities with functional currencies other than the United States dollar, revenue and expense items are translated at average rates of exchange where there is a reasonable approximation of the exchange rate at the dates of the transactions. Statement of financial position items are translated at closing exchange rates at the reporting date. Exchange differences on the re-translation of the foreign currency entities at closing rates together with differences between the revenue and expenses translated at average and closing rates, are recorded in the currency translation adjustment reserve in shareholders’ equity. 11 SILVERCREST MINES INC. NOTES TO THE AMENDED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2013 and 2012 NYSE MKT: SVLC TSX: SVL FSE: CW5 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Share-based compensation and payments The Company grants stock options to buy common shares of the Company to directors, officers, employees and consultants. The cost of stock options granted is recorded based on the estimated fair-value at the grant date and charged to the statement of operations over the vesting period. Where stock options are subject to vesting, each vesting tranche is considered a separate award with its own vesting period and grant date fair value. The fair value of each tranche is measured at the date of grant using the Black-Scholes option pricing model. Compensation expense is recognized over the tranche’s vesting period by acharge to the statement of operations and comprehensive earnings, with a corresponding increase to reserves based on the number of options expected to vest. Consideration paid for the shares on the exercise of stock options is credited to capital stock. When vested options are forfeited or are not exercised at the expiry date the amount previously recognized in share‐based compensation is transferred to deficit. The number of options expected to vest is reviewed at least annually, with any impact being recognized immediately. Warrants issued in equity financing transactions The Company engages in equity financing transactions to obtain the funds necessary to continue operations and explore, evaluate and develop mineral properties. These equity financing transactions may involve issuance of common shares or units. A unit comprises a certain number of common shares and a certain number of share purchase warrants (“Warrants”). Depending on the terms and conditions of each equity financing agreement (“Agreement”), the Warrants are exercisable into additional common shares prior to expiry at a price stipulated by the Agreement. Warrants that are part of units are valued based on the residual value method and included in share capital with the common shares that were concurrently issued. Warrants that are issued as payment for an agency fee or other transactions costs are accounted for as share‐based payments. Earnings per share Basic earnings per share is computed by dividing net earnings available to common shareholders by the weighted average number of shares outstanding during the reporting period. Diluted earnings per share is computed similar to basic earnings per share except that the weighted average shares outstanding are increased to include additional shares for the assumed exercise of stock options and warrants, if dilutive. The number of additional shares is calculated by assuming that outstanding stock options and warrants were exercised and that proceeds from such exercises were used to acquire common stock at the average market price during the reporting periods. Derivative instruments The Company has used derivative instruments to reduce the potential impact of changing metal prices as required under lending agreements. Derivative instruments were measured at fair value at the end of each reporting period and the changes were recorded as a gain or loss on derivative instruments in the statement of operations and comprehensive earnings. The Company does not apply hedge accounting to its derivative transactions. Taxation Income tax expense comprises current and deferred income taxes. Current and deferred income taxes are recognized in profit or loss except to the extent that they relate to items recognized directly in equity. Current income tax expense is the expected tax payable on taxable income for the year, using tax rates enacted or substantively enacted at year end, adjusted for amendments to tax payable with regards to previous years. The Company follows the asset and liability method of accounting for income taxes whereby deferred income tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred income tax assets and liabilities are measured using enacted or substantively enacted tax rates and laws expected to apply in the years in which temporary differences are expected to be recovered or settled.The effect of a change in tax rates on deferred income tax assets and liabilities is recognized in operations in the period of substantive enactment. A deferred tax asset is recognized only to the extent that it is probable that future taxable profits will be available against which the asset can be utilized. To the extent that the Company does not consider it probable that a deferred tax asset will be recovered, the deferred tax asset is not recorded. Deferred income tax assets and liabilities are presented as non-current in the financial statements. 12 SILVERCREST MINES INC. NOTES TO THE AMENDED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2013 and 2012 NYSE MKT: SVLC TSX: SVL FSE: CW5 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Financial instruments Financial assets are classified into one of the following categories based on the purpose for which the asset was acquired. All transactions related to financial instruments are recorded on a trade date basis. The Company’s accounting policy for each category is as follows: Financial assets at fair value through profit or loss (“FVTPL”) A financial asset is classified at fair value through profit or loss if it is classified as held for trading or is designated as such upon initial recognition. Financial assets are designated as at FVTPL if the Company manages such investments and makes purchase and sale decisions based on their fair value in accordance with the Company’s risk management strategy. Attributable transaction costs are recognized in profit or loss when incurred. FVTPL are measured at fair value, and changes are recognized in profit or loss. Held‐to‐maturity (“HTM”) These assets are non‐derivative financial assets with fixed or determinable payments and fixed maturities that the Company’s management has the intention and ability to hold to maturity. These assets are measured at amortized cost using the effective interest method. If there is objective evidence that the asset is impaired, determined by reference to external credit ratings and other relevant indicators, the financial asset is measured at the present value of estimated future cash flows. Any changes to the carrying amount of the investment, including impairment losses, are recognized in profit or loss. Loans and receivables Loans and receivables are financial assets with fixed or determinable payments that are not quoted on an active market. Such assets are initially recognized at fair value plus any directly attributable transaction costs. Subsequent to initial recognition, loans and receivables are measured at amortized cost using the effective interest method, less any impairment losses. Available‐for‐sale (“AFS”) Non‐derivative financial assets not included in the above categories are classified as available‐for‐sale. They are carried at fair value with changes in fair value recognized directly in equity. Where a decline in the fair value of an available‐for‐sale financial asset constitutes objective evidence of impairment, the amount of the loss is removed from equity and recognized in profit or loss. The Company classified its financial assets as follows: ‐ Cash and cash equivalents and designated cash are classified as FVTPL. - Short term investments are classified as held to maturity. ‐ Amounts receivable and taxes receivable are classified as loans and receivables. Financial liabilities Financial liabilities are classified into one of two categories: ‐ Fair value through profit or loss; and ‐ Other financial liabilities. Fair value through profit or loss This category comprises derivatives, or liabilities, acquired or incurred principally for the purpose of selling or repurchasing it in the near term. They are carried in the statement of financial position at fair value with changes in fair value recognized in profit or loss. Other financial liabilities This category includes accounts payable and accrued liabilities and long-term debt, all of which are recognized at amortized cost. The Company classified its financial liabilities as follows: ‐ Derivative instruments are classified as FVTPL. ‐ Accounts payable, accrued liabilities, taxes payable and the credit facility are classified as other financial liabilities. Impairment of financial assets Financial assets, other than those at FVTPL, are assessed for indicators of impairment at the end of each reporting period. Financial assets are impaired when there is objective evidence that, as a result of one or more events that occurred after the initial recognition of the financial assets, the estimated future cash flows of the investments have been impacted. 13 SILVERCREST MINES INC. NOTES TO THE AMENDED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2013 and 2012 NYSE MKT: SVLC TSX: SVL FSE: CW5 2.SIGNIFICANT ACCOUNTING POLICIES (continued) For all financial assets, objective evidence of impairment could include: - significant financial difficulty of the issuer or counterparty; or - default or delinquency in interest or principal payments; or - it becoming probable that the borrower will enter bankruptcy or financial re‐organization. For certain categories of financial assets, such as receivables, assets that are assessed not to be impaired individually are subsequently assessed for impairment on a collective basis. The carrying amount of financial assets is reduced by the impairment loss directly for all financial assets with the exception of receivables, where the carrying amount is reduced through the use of an allowance account. When a receivable is considered uncollectible, it is written off against the allowance account. Subsequent recoveries of amounts previously written off are credited against the allowance account. Changes in the carrying amount of the allowance account are recognized in profit or loss. If, in a subsequent period, the amount of the impairment loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized, the previously recognized impairment loss is reversed through profit or loss to the extent that the carrying amount of the investment at the date the impairment is reversed does not exceed what the amortized cost would have been had the impairment not been recognized. Related party transactions Parties are considered to be related if one party has the ability, directly or indirectly, to control the other party or exercise significant influence over the other party in making financial and operating decisions. Parties are also considered to be related if they are subject to common control, and related parties may be individuals or corporate entities. A transaction is considered to be a related party transaction when there is a transfer of resources or obligations between related parties. 3.CRITICAL JUDGMENTS AND ESTIMATES The preparation of these consolidated financial statements in accordance with IFRS requires management to make judgments, estimates and assumptions that affect the reported amounts and the valuation of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenditures during the year. These judgments and estimates are continuously evaluated and are based on management’s experience and knowledge of the relevant facts and circumstances. Actual results may differ from the estimates. Revisions to estimates and the resulting effects on the carrying amounts of the Company’s assets and liabilities are accounted for prospectively. Information about such judgments and estimates is contained in the description of accounting policies (note 2) and/or other notes to the financial statements. Management has made the following critical judgments and estimates: Critical Judgments in applying Accounting Policies The critical judgments that the Company’s management has made in the process of applying the Company’s accounting policies, apart from those involving estimations, that have the most significant effect on the amounts recognized in the Company’s consolidated financial statements are as follows: Production Stage of a Mine The determination of the date on which a mine enters the production stage is a significant judgment since capitalization of certain costs ceases and depletion of capitalized costs commence upon entering production. As a mine is constructed, costs incurred are capitalized and proceeds from mineral sales are offset against the capitalized costs. This continues until the mine is available for use in the manner intended by management, which requires significant judgment in its determination. Capitalization of Exploration, Evaluation and Development Costs Management has determined that costs related to exploration drilling, evaluation studies and other development work that have been capitalized have probable future benefit and are economically recoverable. Management uses several criteria in its assessments of economic recoverability and probability of future economic benefit including geologic and metallurgic information, history of conversion of mineral deposits to proven and probable reserves, scoping and feasibility studies, accessible facilities, existing permits and life of mine plans. 14 SILVERCREST MINES INC. NOTES TO THE AMENDED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2013 and 2012 NYSE MKT: SVLC TSX: SVL FSE: CW5 3.CRITICAL JUDGMENTS AND ESTIMATES (continued) Functional currency The functional currency for each of the Company’s subsidiaries is the currency of the primary economic environment in which the entity operates. For fiscal 2013, the Company has determined the functional currency of its Canadian operations to be the Canadian dollar, and the functional currency of its Mexican mining operations to be the United States dollar. Determination of functional currency may involve certain judgments to determine the primary economic environment and the Company reconsiders the functional currency of its entities if there is a change in events and conditions which determined the primary economic environment. Effective January 1, 2014, the functional currency of the Company’s Canadian operations changed on a prospective basis from the Canadian dollar to the United States dollar as management determined that the currency of the primary economic environment in which the entity operates changed after SilverCrest drew down United States dollar funds from the Credit Facility (note 23). Key Sources of Estimation Uncertainty The significant assumptions about the future and other major sources of estimation uncertainty as at the end of the reporting period that have a significant risk of resulting in a material adjustment to the carrying amounts of the Company’s assets and liabilities are as follows: Reserves and Resources Estimates of the quantities of probable reserves, which are used in the calculation of depletion expense, the capitalization of production phase stripping costs, and forecasting the timing of the payments related to the asset retirement obligations. Figures for reserves are determined in accordance with National Instrument 43-101, Standards of Disclosure for Mineral Projects (“NI 43-101”) of the Canadian Securities Administrators and Canadian Institute of Mining, Metallurgy and Petroleum standards. Probable reserves are the economically mineable parts of the Company’s measured and indicated mineral resources demonstrated by at least a preliminary feasibility study. The Company estimates its probable reserves based on information compiled by appropriately qualified persons. The information relating to the geological data on the size, depth and shape of an orebody requires complex geological judgments to interpret the data. The estimation of future cash flows related to probable reserves is based upon factors such as estimates of foreign exchange rates, commodity prices, future capital requirements and production costs, along with geological assumptions and judgments made in estimating the size and grade of the orebody. Changes in the probable reserves may impact the carrying value of property, plant and equipment, asset retirement obligations, recognition of deferred tax amounts and depletion expense. Mining assets are depreciated on a UOP basis over the probable reserves to which they relate; resources are not included in probable reserves or the calculation of depletion. The Company has updated the quantities of probable reserves used in its depletion calculations, to reflect the updated Technical Report. Impairment of Non-Current Assets Non-current assets are tested for impairment if there is an indicator of impairment, annually and at the end of each quarter for our capital projects. Calculating the estimated fair values of cash generating units for non-current asset impairment tests requires management to make estimates and assumptions with respect to metal selling prices, future capital expenditures, reductions in the amount of recoverable reserves, resources, and exploration potential, production cost estimates, discount rates and exchange rates. Reductions in metal price forecasts, increases in estimated future costs of production, increases in estimated future non-expansionary capital expenditures, reductions in the amount of recoverable reserves, resources, and exploration potential, and/or adverse current economics can result in a write-down of the carrying amounts of the Company’s non-current assets. Cost of sales and inventory In determining cost of sales recognized in the Consolidated Statements of Operations and Comprehensive Earnings, the Company’s management makes estimates of quantities of ore stacked on leach pads and in process and the recoverable silver and gold in this material to determine the average costs of finished goods sold during the period. Changes in these estimates can result in a change in cost of sales of future periods and carrying amounts of inventories. Income Taxes Management is required to make estimations regarding the tax basis of assets and liabilities and related deferred income tax assets and liabilities, the measurement of income tax expense and indirect taxes. A number of these estimates require management to make estimates of future taxable profit, and if actual results are significantly different than our estimates, the ability to realize the deferred tax assets recorded on our statement of financial position could be impacted. The Company is subject to assessments by tax authorities who may interpret the tax law differently. These factors may affect the final amount or the timing of tax payments. 15 SILVERCREST MINES INC. NOTES TO THE AMENDED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2013 and 2012 NYSE MKT: SVLC TSX: SVL FSE: CW5 3.Critical Judgments, Estimates and Assumptions (continued) Provisions for Asset Retirement Obligations The Company’s provision for asset retirement obligations represents management’s best estimate of the present value of the future cash outflows required to settle the liability. Management assesses these provisions on an annual basis or when new information becomes available. This assessment includes the estimation of the future rehabilitation costs, the timing of these expenditures, inflation, and the impact of changes in discount rates, interest rates and foreign exchange rates. The actual future expenditures may differ from the amounts currently provided if the estimates made are significantly different than actual results or if there are significant changes in environmental and/or regulatory requirements in the future. 4.CHANGES IN ACCOUNTING POLICIES Accounting Policies Adopted Effective January 1, 2013 The Company has adopted the following new standards, along with any consequential amendments, effective January 1, 2013. These changes were made in accordance with the applicable transitional provisions. IFRS 10 Consolidated Financial Statements In May 2011, the IASB issued IFRS 10 Consolidated Financial Statements to replace IAS 27 Consolidated and Separate Financial Statements and SIC 12 Consolidation – Special Purpose Entities. The new consolidation standard changes the definition of control so that the same criteria apply to all entities, both operating and special purpose entities, to determine control. The revised definition focuses on the need to have both power and variable returns before control is present. Management conducted a review of all of the Company’s entities and determined that the adoption of IFRS 10 did not result in any change in the consolidation status of any of the Company’s subsidiaries. IFRS 11 Joint Arrangements In May 2011, the IASB issued IFRS 11 Joint Arrangements to replace IAS 31, Interests in Joint Ventures. The new standard defines two types of arrangements: Joint Operations and Joint Ventures. The focus of the standard is to reflect the rights and obligations of the parties involved in the joint arrangement, regardless of whether the joint arrangement operates through a separate legal entity. Joint arrangements that are classified as joint ventures are accounted for using the equity method of accounting. Joint arrangements that are classified as joint operations require the venturers to recognize the individual assets, liabilities, revenues and expenses to which they have legal rights or are responsible. The adoption of IFRS 11 had no significant impact on the Company’s consolidated financial statements. IFRS 12 Disclosure of Interests in Other Entities In May 2011, the IASB issued IFRS 12 Disclosure of Interests in Other Entities to create a comprehensive disclosure standard to address the requirements for subsidiaries, joint arrangements and associates including the reporting entity’s involvement with other entities. It also includes the requirements for unconsolidated structured entities (i.e. special purpose entities). We have adopted IFRS 12 effective January 1, 2013. The adoption of IFRS 12 did not have a significant impact on the Company’s consolidated financial statements. IFRS 13 Fair Value Measurement In May 2011, the IASB issued IFRS 13 Fair Value Measurement as a single source of guidance for all fair value measurements required by IFRS to reduce the complexity and improve consistency across its application. The standard provides a definition of fair value and guidance on how to measure fair value, as well as a requirement for enhanced disclosures. We have adopted IFRS 13 on a prospective basis, there was no significant impact on the Company’s consolidated financial statements. IFRIC 20 Stripping Costs in the Production Phase of a Surface Mine In October 2011, the IASB issued IFRIC 20 Stripping Costs in the Production Phase of a Surface Mine. IFRIC 20 provides guidance on the accounting for the costs of stripping activities during the production phase of surface mining when either of the following two benefits accrue to the entity as a result of the stripping: 1) useable ore that can be used to produce inventory and 2) improved access to further quantities of material that will be mined in future periods. IFRIC 20 was adopted effective January 1, 2013 and had no significant impact. Future Changes in Accounting Policies Not Yet Effective IFRS 8 – Operating Segments: Amended to require disclosure of the judgments made by management in aggregating operating segments, including a description of the segments which have been aggregated and the economic indicators which have been assessed in determining that the aggregated segments share similar economic characteristics.Effective for annual periods commencing on or after July 1, 2014. 16 SILVERCREST MINES INC. NOTES TO THE AMENDED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2013 and 2012 NYSE MKT: SVLC TSX: SVL FSE: CW5 4.CHANGES IN ACCOUNTING POLICIES (continued) IFRS 9 – Financial Instruments (“IFRS 9”) In November 2009, the IASB issued IFRS 9 Financial Instruments as the first step in its project to replace IAS 39 Financial Instruments: Recognition and Measurement. IFRS 9 retains but simplifies the mixed measurement model and establishes two primary measurement categories for financial assets: amortized cost and fair value. The basis of classification depends on an entity’s business model and the contractual cash flow of the financial asset. Classification is made at the time the financial asset is initially recognized, namely when the entity becomes a party to the contractual provisions of the instrument. IFRS 9 amends some of the requirements of IFRS 7 Financial Instruments: Disclosures, including added disclosures about investments in equity instruments measured at fair value in other comprehensive income, and guidance on financial liabilities and derecognition of financial instruments. In July 2013, the IASB tentatively decided to defer the mandatory effective date until finalization of the impairment, classification and measurement requirements, with earlier adoption still permitted.The Company will evaluate the impact the final standard will have on its consolidated financial statements when issued. IAS 32 – Financial Instruments: Presentation (“IAS 32”) The IASB amended IAS 32, “Financial Instruments: Presentation” to clarify certain aspects because of diversity in application of the requirements on offsetting, focused on four main areas: ● the meaning of ‘currently has a legally enforceable right of set-off’; ● the application of simultaneous realization and settlement; ● the offsetting of collateral amounts; and ● the unit of account for applying the offsetting requirements. The amended standard is effective for annual periods beginning on or after January 1, 2014. IAS 36 – Impairment of Assets (“IAS 36”) The amendments to IAS 36 restrict the requirement to disclose the recoverable amount of an asset or CGU to periods in which an impairment loss has been recognized or reversed. The amendments also expand and clarify the disclosure requirements applicable when an asset or CGU’s recoverable amount has been determined on the basis of fair value less cost of disposal. The amendments are effective for annual periods beginning on or after January 1, 2014 and should be applied retrospectively. IFRIC 21 – Levies (“IFRIC 21”) An interpretation of IAS 37 – Provisions, Contingent Liabilities and Contingent Assets (“IAS 37”), on the accounting for levies imposed by governments. IAS 37 sets out criteria for the recognition of a liability, one of which is the requirement for the entity to have a present obligation as a result of a past event (“obligating event”).IFRIC 21 clarifies that the obligating event that gives rise to a liability to pay a levy is the activity described in the relevant legislation that triggers the payment of the levy.IFRIC 21 is effective for annual periods commencing on or after January1, 2014. The Company has not yet completed the process of assessing the impact that IFRS 8, IFRS 9, IAS 32, IAS 36, and IFRIC 21 will have on its consolidated financial statements, or whether to early adopt these new requirements. 5.MANAGEMENT OF CAPITAL The Company’s objective when managing capital is to safeguard the Company’s ability to continue as a going concern in order to support normal operating requirements at the Santa Elena Mine, continue the exploration and evaluation of its mineral properties and support any expansionary plans. The capital of the Company consists of items included in shareholders’ equity and the credit facility. The Company manages and adjusts its capital structure when changes to the risk characteristics of the underlying assets or changes in economic conditions occur. To maintain or adjust the capital structure, the Company may attempt to issue new equity, dispose of certain assets or issue debt. In order to facilitate the management of its capital requirements, the Company prepares annual expenditure budgets which are revised periodically based on the results of its operations at the Santa Elena Mine, exploration programs, availability of financing and industry conditions. Annual and materially updated budgets are approved by the Board of Directors. There are no external restrictions on management of capital. The Company’s investment policy is to invest any excess cash in liquid short-term interest-bearing instruments. When utilized, these instruments are selected with regard to the expected timing of expenditures from continuing operations. The Company expects to have sufficient capital resources to meet its planned operational expenses, capital expenditures, administrative overhead expenses and exploration plans for 2014. Actual funding requirements may vary from those planned due to a number of factors, including the progress of operations at the Santa Elena Mine and other exploration and development activities. The Company believes it will be able to raise capital as required in the long term, but recognizes there will be risks involved that may be beyond its control. 17 SILVERCREST MINES INC. NOTES TO THE AMENDED CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States Dollars) YEARS ENDED DECEMBER 31, 2013 and 2012 NYSE MKT: SVLC TSX: SVL FSE: CW5 6.INVENTORY Silver and gold in process $ $ Finished goods - dore bars Supplies $ $ 7.PROPERTY, PLANT AND EQUIPMENT Santa Elena Mine Santa Elena Mine Corporate Total Equipment Mining Assets EIP Office Cost Balance at December 31, 2011 $ Additions Balance at December 31, 2012 Additions - Sales of silver and gold 1 - - ) - ) Inventory capitalized 1 - - - Santa Elena Mine acquisition cost reclass 2 - ) - - Disposals ) ) - - ) Balance at December 31, 2013 $ Accumulated depreciation and depletion Balance at December 31, 2011 $ $ $
